IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

JACKSON J. MIKA,
                                                       No. 73305-2-1
                    Appellant,
                                                       DIVISION ONE



JBC ENTERTAINMENT HOLDINGS, INC.,
a corporation doing business in the State of
Washington; JBC OF SEATTLE, WA., INC.,
a Washington business, a subsidiary of JBC             UNPUBLISHED OPINION
ENTERTAINMENT HOLDINGS, INC., an entity
                                                                               o     d>ci-
GEMINI III LP, owner of JBC ENTERTAIN                                          a-.

MENT HOLDINGS, INC.,GAMEWORKS                                                  33»
                                                                                     P\"
ENTERTAINMENT, LLC, a corporation doing                                        C3


business in the State of Washington;
MARQUIS HOLMES, an individual, dba                                             33.
                                                                                     --' "T.'m
                                                                                     t2rn,-
BOSS LIFE ENTERTAINMENT, JANE DOE,
and wife, and their community; TONY                                            V?    £T;'-' -

                                                                               GO
HUMPHREYS, an individual, husband                                                    CD ——


and wife and their community,

                    Respondents.                       FILED: August 29. 2016

      Spearman, J. — Jackson Mika appeals the trial court's orders granting

summary judgment in favor of Gemini Investors III, LP (Gemini), GameWorks

Entertainment, LLC (GameWorks), and Tony Humphreys. Mika contends that

issues of material fact exist as to whether Gemini fraudulently transferred assets

to GameWorks to avoid liability on his personal injury claim, and whether
No. 73305-2-1/2


Humphreys should be held personally liable for his injuries. We conclude the trial

court did not err and affirm.

                                        FACTS


        On March 20, 2010, Jackson Mika was at Jillian's Billiard Club (Jillian's), a

nightclub in Seattle's south Lake Union neighborhood, which was hosting a

promotional event featuring hip-hop artist, Lloyd. Mika was standing at the bar

when he heard gunshots. As he ran out of the club, Mika was struck by a bullet

that entered his right buttock and exited from his groin area. He sustained a

number of internal injuries and required extensive surgeries and rehabilitative

care.


        In March 2010, Jillian's was owned by JBC of Seattle, WA, Inc. (JBC of

Seattle), which in turn was owned by JBC Entertainment. Respondent JBC

Holdings was the sole shareholder of JBC Entertainment. The shareholders of

JBC Holdings were Gemini, Greg Stevens, and Alpha.

        Tony Humphreys was a regional manager for JBC Entertainment,

overseeing the operations of six different restaurants in various states, including

the Jillian's in Seattle. In early March 2010, he met with Jillian's management

team, including Michael Knudsen, the assistant unit manager. At that meeting,

Humphreys specifically instructed that no promotions were to be held at the club
during Humphreys' upcoming vacation. Humphreys' duties typically did not
include day-to-day management and operation of the restaurants, but at that time,
he was taking a more "hands on" approach with the Seattle Jillian's because the
No. 73305-2-1/3


general manager was out and the assistant general manager, Chris Young, was

in charge.

       During Humphreys' vacation, Knudsen was approached by Marquis

Holmes about holding a promotional party at Jillian's. Despite Humphreys'

instructions, Knudsen agreed to hold the event at Jillian's on March 20, 2010. He

did not contact Humphreys for approval. Humphreys learned about the event on

March 17, 2010 from Katie Benjamin, the event sales manager, when she called

him to discuss the promotion.1 Humphreys told her that the promotion was not to

proceed and directed her to advise Knudsen. When Humphreys learned that the

promotion had taken place in spite of his instructions, he terminated Knudsen and

Benjamin for insubordination.

       On the night of the shooting, Jillian's employed door hosts to greet guests

and screen for age requirements. But it did not have employees dedicated to

providing security for the club. According to JBC Entertainment's chief operating
officer, Tyler Warfield, the on-site management, would have been the "first line"

for patron safety at the Seattle location. Greg Stevens, JBC Entertainment's, chief
executive and chief financial officer (CEO/CFO), agreed that the general manager

and his team were primarily responsible for the overall safety and security of both

the employees and guests. On the day of the shooting, the on-site management

team included Knudsen and Young. It appears undisputed that Knudsen had not



         1It is unclear from the record whether Benjamin was at the meeting when Humphreys initially
forbid any promotions while he was on vacation.
No. 73305-2-1/4


received training on what measures to take if a violent situation, such as a

shooting, were to occur in the club. However, Knudsen testified that he had

arranged for some additional security guards to be on staff the evening of the

promotion.2

       In addition, Humphreys testified that JBC Entertainment had an employee

at its Louisville office who was responsible for compliance with all local

ordinances, including those such as Seattle Municipal Code (SMC) 10.11. That

ordinance required nightclubs to develop and file a safety plan with the city. It is

undisputed that Jillian's was not in compliance with the ordinance on the evening

that Mika was shot.

                                 The Sale of JBC Holdings

        In 2004, Gemini and other investors purchased certain "Jillian's Billiards

Clubs" assets out of bankruptcy through the entity JBC Holdings. Initially there

were twenty Jillian's Billiard Clubs in several states, operated by the wholly owned

entity JBC Entertainment. But by 2011, only seven remained in operation. Some

of clubs were sold, but others were closed due to financial difficulties. During the

first two years of being acquired, various clubs underperformed, requiring JBC

Entertainment to seek additional capital to keep them running. JBC Entertainment

obtained short-term loans from third parties, secured by liens on the Jillian's

businesses and by cash collateral provided by investors.




        2At his deposition, Knudsen testified that on March 20, 2010 another employee, Brock
Robinson, was ultimately responsible for security.
No. 73305-2-1/5


       The effort to sustain operations was unsuccessful and the establishments

continued to underperform. JBC Entertainment was in default on its obligations to

its secured lenders, GE Capital and Fifth Third Bank, for approximately $4.6

million dollars. The GE Capital loan was in default and no payments had been

made for over a year. In early 2011, GE Capital began pressuring JBC

Entertainment to make payments or provide additional credit support from the

investor group.

       On May 20, 2011, respondent GameWorks communicated with Gemini and

Stevens about possibly purchasing JBC Entertainment's assets. On July 8, 2011,

GameWorks sent a letter of intent to Gemini and Stevens. On October 18, 2011,

GameWorks Acquisitions, LLC (GW Acquisitions), an entity created specifically for

this purchase, entered into an Asset Purchase and Sale Agreement (APSA) with

JBC Entertainment and some of its subsidiaries. GW Acquisitions, as the sole

buyer, purchased five of the remaining seven JBC Entertainment establishments-

one located in Seattle, one in Virginia, and three in California. All of JBC

Entertainments' assets were subject to the creditors' liens, with outstanding

secured debt of approximately $6 million.

       The parties negotiated separate purchase prices for each location. GW

Acquisitions paid $500,000 for the Seattle Jillian's because it was not profitable, in

need of renovation, and surrounded by city construction. The total sale price for all

five locations was approximately $3 million. In addition, because the APSA

specifically excluded liability for, among other things, encumbrances on the
No. 73305-2-1/6


purchased assets, GW Acquisitions required Gemini to obtain a release from the

secured lenders. Gemini also agreed to hold GW Acquisitions harmless from any

other excluded liabilities. Mika's claim for personal injury, listed as a potential

liability on Schedule 2.4 to the APSA, was an excluded liability.

        GE Capital accepted a modest discount and was paid $1,442,580.76 in

sale proceeds to release its lien on the assets sold to GW Acquisitions. The

remaining proceeds went toward the $3.6 million owed to Fifth Third Bank. Fifth

Third Bank used the cash collateral posted by Gemini, Stevens, and Alpha to

satisfy the remaining balance and released its lien. JBC Entertainment retained

approximately $50,000 of the sale proceeds to finish its affairs.

                                         Procedural History

        On January 5, 2011, Mika brought an action for personal injury against

defendants JBC Entertainment Holdings, Inc. (JBC Holdings), Gemini Investors

III, L.P (Gemini) and Alpha Capital Partners, Ltd. (Alpha), as owners of JBC

Holdings, Michael B. Knudsen, and Marquis Holmes, d/b/a Boss Life

Entertainment. Mika alleged that his injuries were caused by the negligent failure

of the defendants to take reasonable security measures. Mika also claimed the

defendants were liable for negligent hiring, negligent supervision, and improper

instruction and training.3 On July 1, 2011, Gemini's and Alpha's motions to

dismiss Mika's claims were granted based on lack of personal jurisdiction.




        3 Mika also asserted claims against Stevens, Humphreys and Holmes for outrage and infliction
of emotional distress.
No. 73305-2-1/7


       On February 15, 2012, Mika filed an amended complaint adding Greg

Stevens, Tony Humphreys, and GameWorks as defendants. Mika also renewed

his claims against Gemini. Mika's claims against GameWorks and his renewed

claims against Gemini alleged that the sale of JBC Entertainment's assets

(including Jillian's in Seattle), GameWorks was in violation of the Uniform

Fraudulent Transfer Act (UFTA), chapter 19.40 RCW.4

       The trial court granted Gemini's and GameWorks' motions for summary

judgment and dismissed Mika's claims against them on February 11 and 15,

2013, respectively. The court also granted Humphreys' motion for summary

judgment and dismissed Mika's claims against him on October 13, 2014.5 Mika
appeals these rulings.6

                                         DISCUSSION


       A defendant is entitled to summary judgment when he or she can show an

absence of evidence supporting an element essential to the plaintiffs claim.

Young v. Key Pharmaceuticals. Inc.. 112 Wash. 2d 216, 225, 770 P.2d 182 (1989). A

defendant is merely required to challenge the sufficiency of the plaintiff's evidence

on any material issue, jd. The burden then shifts to the nonmoving party to set




     4 In a second amended complaint filed on November 30, 2012, Mika explicitly claimed that
GameWorks was liable "because of the fraudulent conveyance by the predecessor owners, Gemini."
Clerk's Papers (CP) at 188.
        5The trial court's denial of Stevens' motion for summary judgment based on lack of personal
jurisdiction was reversed on appeal. Mika v. Stevens. 2013 WL 6835257, 178 Wash. App. 1030 (2013).
Mika's claims against Stevens were dismissed on June 23, 2014. He is not a party to this appeal.
        6After entry of these orders, the court granted Mika's motion to voluntarily dismiss his
remaining claims without prejudice.
No. 73305-2-1/8


forth specific facts by affidavit or other evidence that show a genuine issue

exists. Ingersoll v. DeBartolo. Inc.. 123 Wash. 2d 649, 654, 869 P.2d 1014 (1994).

The nonmoving party may not rely on the allegations in the pleadings, and any

affidavits submitted must be admissible, based on personal knowledge, and not

merely conclusive, speculative or argumentative. Grimwood v. University of Puget

Sound. Inc.. 110 Wash. 2d 355, 359, 753 P.2d 517 (1988).

        Mika argues that Gemini is liable under the Uniform Fraudulent Transfer

Act (UFTA) for transferring JBC Entertainment's assets to GameWorks, making

JBC Entertainment insolvent and denying Mika the ability to obtain full redress.

Gemini argues that the transfer was not fraudulent underthe UPTA because the
assets sold were subject to a valid security interest.7
        Under RCW 19.40.041(a), a transfer made by a debtor is fraudulent to a

creditor, if the property was transferred "(1) [wjith actual intent to hinder, delay, or

defraud any creditor of the debtor; or (2) [wjithout receiving a reasonably
equivalent value in exchange for the transfer or obligation, and the debtor: (i) Was
engaged or was about to engage in a business or a transaction for which the
remaining assets of the debtorwere unreasonably small in relation to the
business or transaction; or (ii) Intended to incur, or believed or reasonably should



         7Gemini also argues thatthe transfer was not fraudulent because sale occurred after Mika's
claims against Gemini had been dismissed and because JBC Entertainment had never been named as
a party to this litigation. In light of our disposition of the case, we do not address these issues. We note,
however, there is some dispute as to whether JBC Holdings and JBC Entertainment are separate and
distinct. The record contains a certificate of amendment from the Secretary of State of Delaware
showing JBC Entertainment Holdings, Inc., changed its name to JBC Entertainment, Inc., on October
27, 2004.



                                                      8
No. 73305-2-1/9


have believed that he or she would incur, debts beyond his or her ability to pay as

they became due." RCW 19.40.041(a).

        A fraudulent transfer occurs where "one entity transfers an asset to another

entity, with the effect of placing the asset out of the reach of a creditor, with either

the intent to delay or hinder the creditor or with the effect of insolvency on the part

of the transferring entity." Thompson v. Hanson. 168 Wash. 2d 738, 744, 239 P.3d
537 (2009). Any party making a claim under the UFTA carries the burden of

proving that the transfer in question was fraudulent. Sedwick v. Gwinn. 73 Wn.

App. 879, 885, 873 P.2d 528 (1994). Proof of actual intent to defraud must be

clear and satisfactory.8 Clearwater v. Skyline Const. Co.. Inc.. 67 Wash. App. 305,

321, 835 P.2d 257 (1992).

        Under RCW 19.40.011(2)(i), an "asset" means property of a debtor, but

does not include "[property to the extent it is encumbered by a valid lien." A "lien"

under the statute is "a charge against or an interest in property to secure payment


        8When determining actual intent under the statute, consideration is given to a numberof non
exclusive factors, including whether:
        (1) The transfer or obligation was to an insider;
        (2) The debtor retained possession or control of the property transferred after the transfer;
        (3) The transfer or obligation was disclosed or concealed;
        (4) Before the transfer was made or obligation was incurred, the debtor had been sued or
            threatened with suit;
        (5) The transfer was of substantially all of the debtor's assets;
        (6) The debtor absconded;
        (7) The debtor removed or concealed assets;
        (8) The value of the consideration received by the debtor was reasonably equivalent to the
            value of the asset transferred or the amount of the obligation incurred;
        (9) The debtorwas insolvent or became insolvent shortly after the transferwas made or the
            obligation was incurred;
        (10)The transfer occurred shortly before or shortly after a substantial debt was incurred; and
        (11)The debtortransferred the essential assets of the business to a lienor who transferred the
            assets to an insider of the debtor.
RCW 19.40.041(b).
No. 73305-2-1/10


of a debt or performance of an obligation, and includes a security interest created

by agreement, a judicial lien obtained by legal or equitable process or

proceedings, a common-law lien, or a statutory lien. RCW 19.40.011(8). A "valid

lien" means "a lien that is effective against the holder of a judicial lien

subsequently obtained by legal or equitable process or proceedings." RCW

19.40.011(13).

       The record shows that at the time of the transfer, all of JBC Entertainment's

assets were subject to GE Capital and Fifth Third Bank's secured liens. These

liens would have been effective against any judgment Mika might have obtained.

Accordingly, we conclude that Mika's claim for fraudulent transfer was properly

dismissed on summary judgment because none of the purchased properties were

"assets" as that term is defined in the UFTA.

       Mika raises a number of arguments that, according to him, give rise to the

inference that a fraudulent transfer occurred. Mika argues that Gemini exhibited

"actual intent" to hinder, delay, and/or defraud him after JBC's motion for

summary judgment was denied. He also argues that GameWorks is liable for

constructive fraudulent transfer because after it purchased JBC Entertainment's

assets, only a shell of JBC Entertainment remained. Mika also argues that

GameWorks is liable as a successor, because it took assets in bad faith and with

actual and constructive knowledge of a fraudulent transfer, and because it is a

mere continuation of JBC Entertainment. None of these arguments raise an issue




                                              10
No. 73305-2-1/11


of fact with regard to GameWorks' liability for fraudulent transfer, because none of

the transferred property falls within the statute's definition of "assets."

       Mika next argues that the "collusion of Gemini and GameWorks" requires

the court to pierce the corporate veil and hold both companies liable for his

injuries. Br. of Appellant at 25. He argues that "the abuse of the corporate form

was blatant, obvious, intentional, and would result in manifest loss" to himself. Id.

       "[T]he doctrine of disregarding the corporate entity is an equitable remedy

and will be imposed only in exceptional cases to prevent fraud or manifest

injustice." Uni-Com Northwest. Ltd. v. Argus Publ'g Co.. 47 Wash. App. 787, 798,

737 P.2d 304 (1987). The Washington Supreme Court has outlined a two-factor

test for establishing a claim for corporate disregard: "(1) the corporate form must

be intentionally used to violate or evade a duty; and (2) disregard must be

necessary and required to prevent unjustified loss to the injured party." Meisel v.

M&N Modern Hydraulic Press Co.. 97 Wash. 2d 403, 410, 645 P.2d 689 (1982)

(quoting Morgan v. Burks. 93 Wash. 2d 580, 587, 611 P.2d 751 (1980)). "'Mere

common ownership of stock, the same officers, employees, etc., does not justify

disregarding the separate corporate identities unless a fraud is being worked upon

a third person.'" Minton v. Ralston Purina. Co., 146 Wash. 2d 385, 399, 47 P.3d 556

(2002) (quoting Rena-Ware Distributors. Inc. v. State. 77 Wash. 2d 514, 518, 463
P.2d 622 (1970)).

       In disregarding the corporate form, the court exercises its equitable

powers. Truckweld Eouip. Co.. Inc. v. Olson. 26 Wash. App. 638, 643, 618 P.2d
11
No. 73305-2-1/12


1017 (1980); see also Thomas V. Harris. Washington's Doctrine of Corporate

Disregard, 56 WASH. L. REV. at 253, 263 (1981). We review the facts underlying

corporate disregard for substantial evidence. Truckweld, 26 Wash. App. at 643. But

we review de novo the legal conclusions drawn to support corporate disregard.

Harris. 56 WASH. L. REV. at 271-75.

       Mika cites only the "post-tort" activities of Gemini and GameWorks as the

basis for his corporate disregard claim. Br. of Appellant at 23-24. He argues that

the transfer was fraudulent and in bad faith, because Gemini and GameWorks

feigned innocent and legitimate business reasons for selling the assets with

knowledge of Mika's claim. Id.

       With regard to the first element of the test, the court must find an abuse of

the corporate form. Meisel. 97 Wash. 2d at 410. Such abuse typically involves

"'fraud, misrepresentation, or some form of manipulation of the corporation to the

stockholder's benefit and creditor's detriment.'" Id. (quoting Truckwell. 26 Wn.

App. at 645). Mika has not shown any abuse of the corporate form, but even if he

had, he must still show that the abuse was used to violate or evade a duty. The

record contains ample evidence that JBC Entertainment was in default of its

obligations to its secured lenders. The company sold its remaining assets and

forfeited its collateral in order to pay down its debts.

       Even if Gemini and GameWorks had abused the corporate form, Mika's

claim still fails because he cannot prove that piercing the veil will "'prevent an

unjustified loss to [him].'" Id, The transfer has no impact on Mika's ability to


                                              12
No. 73305-2-1/13


recover, because he would not have been able to collect on a judgment against

JBC Entertainment.

       Because Mika has not shown the existence of material disputed facts as to

whether there is a basis for piecing the corporate veil of either Gemini or

GameWorks, the trial court properly dismissed these claims.

       Mika argues that Humphreys should be personally liable for his injuries

under "Responsible Corporate Officer Doctrine." Br. of Appellant at 40. If a

corporate officer participates in the wrongful conduct, or knowingly approves of

the conduct, then the officer, as well as the corporation, is liable for the penalties.

State v. Ralph Williams' North West Chrysler Plymouth, Inc.. 87 Wash. 2d 298, 322,

553 P.2d 423 (1976). But the argument fails because the record clearly shows

that Humphreys was an employee of JBC Entertainment. There is no evidence

that he was ever a corporate officer or held a seat on the board of directors of

Jillian's or JBC Entertainment.

       Mika also argues that Humphreys is personally liable per se because he

failed to develop, file, or direct the filing of a safety plan for Jillian's, as required by

SMC 10.11.015. And he contends that Humphreys is liable for creating an

unreasonable risk of harm when he failed to put in security measures such as

purse searches and metal detecting wands before entry and on a proximate

cause theory, because a shooting was a foreseeable occurrence. According to

Mika, Humphreys had a duty to him as an invitee to take reasonable steps to

protect him from imminent and reasonably foreseeable harm.



                                               13
No. 73305-2-1/14


      But the undisputed evidence shows that Humphreys' role as regional

manager did not include supervising staff or developing safety and security

procedures for the individual establishments. The record shows that the local

management team at each Jillian's establishment had responsibility for on-site

security, and that JBC Entertainment had a corporate employee responsible for

compliance with local ordinances.

       Mika also claims that Humphreys was negligent in hiring and supervising

Knudsen. "To prove negligent hiring, the plaintiff must demonstrate that (1) the

employer knew or, in the exercise of ordinary care, should have known of the

employee's unfitness at the time of the hiring; and (2), the negligently hired
employee proximately caused the plaintiff's injury." Ruschner v. APT. Sec. Svsts.
Inc., 149 Wash. App. 665, 680, 204 P.3d 271 (2009) (quoting Carlsen v. Wackenhut.

73 Wash. App. 247, 252, 868 P.2d 282 (1994)). Similarly, an employer will not be

liable for negligent supervision unless he or she knew, or in the exercise of

reasonable care should have known, that the employee presented a risk of

danger to others. Niece v. Elmview Group Home. 131 Wash. 2d 39, 48-49, 929 P.2d
420(1997).

       Mika argues that the trial court erred in dismissing his claims for negligent
hiring and supervision because there are issues of material fact regarding whether
Humphrey hired Knudsen or if he was acting as Knudsen's supervisor at the time
the incident occurred. But even assuming the truth of these assertions, Mika




                                            14
No. 73305-2-1/15


points to nothing in the record suggesting that Knudsen was a risky hire or that he

had a tendency to disregard corporate orders or safety concerns.

      The trial court did not err when it dismissed Mika's claims on summary

judgment.

      Affirmed.




                                                      H&ftot-)yd-r
WE CONCUR:




   LU                                             'S&p&^/'S'sfZff • _
                   ?




                                           15